Citation Nr: 0027695	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-09 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bladder cancer due to 
the use of tobacco products in service.


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from October 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In an April 2000 VA examination report, a VA examiner opined 
that the veteran became dependent on tobacco while in the 
service.  The Board finds that this opinion and a prior 
statement of the veteran raises the issue of entitlement to 
service connection for nicotine dependence.  The Board refers 
this issue to the RO for appropriate action, because it is 
not properly developed for appeal.


FINDING OF FACT

Bladder cancer is not shown to be related to the use of 
tobacco products in service.


CONCLUSION OF LAW

Bladder cancer was neither incurred in nor aggravated by 
service and may not be presumed to be of service onset.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  The Board 
is satisfied that all available relevant evidence has been 
obtained regarding the veteran's claim, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).  In 
addition, certain chronic diseases, including cancer, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The veteran does not contend, and the record does not 
suggest, that he developed bladder cancer while he was 
serving on active duty or that he manifested bladder cancer 
to a compensable degree within a year of his discharge from 
service.

The veteran does contend, however, that service connection is 
warranted for his bladder cancer because it is etiologically 
related to his tobacco use during service.  

After reviewing the record, the Board finds that service 
connection is not warranted because the preponderance of the 
evidence is against the veteran's claim.  For example, in 
April 2000, after reviewing the claims file and examining the 
veteran, a VA examiner opined that the veteran's post-service 
carcinoma of the bladder was not related to his smoking in 
service.  Furthermore, the examiner supported his opinion by 
noting that nicotine had not been proven to be a causative 
agent in carcinoma of the bladder, although the examiner 
added that the incidence of it was higher in smokers.  The 
Board finds this opinion compelling because it is based on 
the record in this case and it is supported by detailed 
analysis.

In comparison, the Board finds that the evidence in support 
of the veteran's claim lacks probative weight.  For example, 
despite a July 1998 opinion provided by James McMurray, M.D., 
the veteran's private physician, that the veteran's bladder 
cancer was caused by long-term smoking since 1942, the doctor 
does not specifically relate the veteran's bladder cancer to 
smoking in service.  Instead, Dr. McMurray generally related 
the bladder cancer to smoking since 1942.  In this regard, 
while the veteran has claimed that he began smoking in 
service, he did not enter service until October 1942.  Thus, 
Dr. McMurray's opinion does not specifically relate the 
veteran's bladder cancer to smoking in service.  

Furthermore, Dr. McMurray did not review the veteran's claims 
file.  Thus, the doctor's opinion is not based on the 
complete record, and he provided no specific basis for his 
conclusion.  The Board finds that Dr. McMurray's opinion 
lacks probative value in comparison to the April 2000 VA 
examiner's opinion.

Upon review of the claims file, the Board notes that there is 
no other medical evidence of record that contains a nexus 
opinion linking the veteran's bladder cancer, which was first 
diagnosed in 1995, to smoking tobacco products during service 
some 50 years before.

With respect to the testimony provided by the veteran in 
September 1999 that he developed bladder cancer due to the 
use of tobacco products in service, the Board notes that, 
while he is certainly capable of providing the testimony, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..." Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The same reasoning applies to the 
testimony provided by the veteran's son.  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence weighs against the appellant's claim.  Hence, 
service connection for bladder cancer due to the use of 
tobacco products in service is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bladder cancer due to the use of 
tobacco products in service is denied.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals



 

